Territory of Michigan DISTRICT OF DETROIT TO WIT
Personally appeared before me George McDougall, a Justice assigned to keep the peace within the District of Detroit aforesaid, Louis Bourré, of La Grosse Pointe in said District, who being solemnly sworn, deposeth and saith that on the fifth day of September present, three Strangers arrived *524at his House and one of them (whos Name he has since learned is Alexander T E Vidal a Lieutenant in the Naval Service of His Britannic Majesty) immediately proceeded to search the four different Rooms in his House, and on going into the fifth Room he asked this Deponent if Any Seamen Deserters were in his House, and was answered that some Strangers had been there but were gone, the Lieutenant remarked that they were Deserters from his Command, and then sent one of his associates with orders to a number of Men, who were then about thirty yards from the shore to load their Guns, and looking towards them saw them shortly after had their Guns — Lieu* Vidal, & the two others who accompanied him (one of whom afterwards said he was the Son Framboise by the name of Joseph La fram-boisé) were armed with Fusees, Deponent saw the Lieutenant aforesaid, Conveyed to Detroit by Cap* John Meldrum & Lieu* Chs N. Gouin, and further this Deponent saith not Louis Bourré
Sworn & subscribed before me at my Chambers in the City of Detroit the eleventh day of Septemr AD 1815 (fifteen)
Geo. McDougall
Justice of the peace D D T M

[In the handwriting of George McDougall]